Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 1 of 10 PageID# 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ NATIONAL PENSION FUND,
 BOARD OF TRUSTEES, INTERNATIONAL
  TRAINING INSTITUTE FOR THE SHEET
  METAL AND AIR CONDITIONING
  INDUSTRY,                                        CIVIL ACTION NO. 1:19-cv-682
 BOARD OF TRUSTEES, SHEET METAL
  OCCUPATIONAL HEALTH INSTITUTE
  TRUST, and the
 NATIONAL ENERGY MANAGEMENT
  INSTITUTE COMMITTEE                              Additional Required Service under 29
                                                   U.S.C. § 1132(h) to:
 8403 Arlington Boulevard
 Fairfax, Virginia 22031                           U.S. Department of Labor
                                                   Attn: Assistant Solicitor
 Plaintiffs,                                        for Plan Benefits Security
                                                   200 Constitution Ave., N.W.
 v.                                                Washington, DC 20002

 ACME SIGN HANGER, INC.                            U.S. Department of Treasury
                                                   Attn: Secretary of the Treasury
 1313 Vernon Street                                1500 Pennsylvania Avenue, NW
 North Kansas City, MO 64116                       Washington, D.C. 20220

 Agent for Service:
 George D. Blackwood, Jr.
 513 Cherry Street
 Kansas City, MO 64106

 Defendant.


                                       COMPLAINT

       Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

Conditioning Industry (“ITI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”),




                                               1
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 2 of 10 PageID# 2



and the National Energy Management Institute Committee (“NEMIC” and together with NPF, ITI,

and SMOHIT, referred to as “the Funds”), hereby complain as follows:

                                            Introduction

       1.      This is a civil action brought by employee benefit plans/trust funds or joint labor

management organizations, and by the Trustees of the Funds, pursuant to Sections 502(a)(3),

(d)(1), (g)(2), and 515 of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2), and 1145, and Section 301(a) of the Labor

Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a

monetary judgment against Defendant awarding delinquent contributions, accrued interest,

liquidated damages, and attorneys’ fees and costs, through the date of judgment, as well as those

amounts that become due and owing through the date of judgment, pursuant to Sections 502 and

515 of ERISA, 29 U.S.C. §§ 1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185, the

collective bargaining agreement, and the Trust Document governing the Funds.


                                      Jurisdiction and Venue


       2.      Jurisdiction is conferred upon this Court by Sections 502(e), (f) and 4301(c) of

ERISA, 29 U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c).

Jurisdiction also lies under 28 U.S.C. § 1331.

       3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and

Section 301(a) of the LMRA, 29 U.S.C. § 185(c), as the Plaintiff Funds are administered in this

district with their principal place of business in Fairfax, Virginia.

       4.      Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the



                                                   2
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 3 of 10 PageID# 3



Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.

                                              Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or jointly referred

to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

        6.     Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International

Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(1), (3), and

a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing apprenticeship training and educational



                                                 3
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 4 of 10 PageID# 4



benefits to eligible employees. ITI is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. §

186(c)(6). The Trustees of ITI are duly authorized Trustees whose duty it is to administer the plan

for the benefit of the participants and beneficiaries of ITI. The Trustees of ITI are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually and jointly referred

to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax, Virginia

22031.

         7.    Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The

trust and its trustees are individually and jointly referred to as “SMOHIT” in this Complaint.

SMOHIT is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

         8.    Plaintiff Board of Trustees, National Energy Management Institute Committee

(“NEMIC”) is the collective name of the trustees of the National Energy Management Institute

Committee. NEMIC is a labor management committee established pursuant to Section 302(c)(9)

of the LMRA, 29 U.S.C. § 186(c)(9), that is funded by contributions under various collective

bargaining agreements. The committee and its trustees are jointly and severally referred to as

“NEMIC” in this Complaint. NEMIC is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.




                                                 4
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 5 of 10 PageID# 5



       9.      The Trustees of the Plaintiff Funds bring this action in their collective names or, as

necessary or appropriate, in the name of the respective trusts or plans, and their participants, and

beneficiaries pursuant to Federal Rule of Civil Procedure 17.

       10.     At all times relevant to this action, Defendant Acme Sign Hanger, Inc. (“Acme”),

has been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29

U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the meanings

of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information and

belief, at all times relevant to this action, Acme has been incorporated in the state of Missouri with

a principal place of business at 1313 Vernon Street, North Kansas City, MO 64116.

                                       Factual Background

       11.     At all times relevant to this action, Defendant employed employees represented for

the purposes of collective bargaining by the International Association of Sheet Metal, Air, Rail

and Transportation Union (formerly known as the Sheet Metal Workers’ International

Association), Local Union No. 2 (“Local 2” or the “Union”), a labor organization representing

employees in an industry affecting interstate commerce.

       12.     At all times relevant to this action, Defendant was signatory to, and bound by, a

collective bargaining agreement (“Agreement” or “CBA”) with the Union. Pursuant to the

Agreement, Defendant is obligated to submit monthly remittance reports and fringe benefit

contributions to NPF, ITI, SMOHIT, and NEMIC for all hours worked or paid on behalf of

Defendant’s covered employees within the jurisdiction of Local 2.

       13.     Pursuant to the Agreement, Defendant is obligated to abide by the terms and

conditions of the Trust Agreements establishing the Funds, including any amendments thereto and

policies and procedures adopted by the Boards of Trustees (“Trust Documents”).



                                                  5
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 6 of 10 PageID# 6



        14.     Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of the employers in reporting hours worked

and paid, and in reporting the contributions owed for work by employees.

        15.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        16.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month during

which covered work was performed and are delinquent if received thereafter.

        17.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if Defendant

fails to timely submit the contractually required remittance reports and contribution payments, and

the Funds file a lawsuit to recover the unpaid contributions, Defendant is required to pay the

following amounts to the Funds:

                a.          Interest on the delinquent contributions at a rate of 0.0233% per day,

compounded daily;

                b.          Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions due for each month of contributions that the Company fails to

pay within 30 days after the due date, but pays before any lawsuit is filed;

                c.          Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or liquidated damages equal to twenty percent (20%) of the

delinquent contributions owed upon commencement of litigation; and



                                                     6
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 7 of 10 PageID# 7



                d.     The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

       18.      For the months of December 2018 through March 2019, Defendant employed

employees within the jurisdiction of Local 2 for whom contributions were owed to the Funds and

failed to make all the required contributions, despite its obligation to do so under the Agreement,

Trust Documents, Section 515 of ERISA, 29 U.S.C. § 1145, and Section 301 of the LMRA, 29

U.S.C. § 185.

                                            Count I
      Delinquent Contributions, Liquidated Damages, Interest and Attorneys’ Fees and Costs

       19.      Plaintiffs reallege and incorporate Paragraphs 1 through 18.

       20.      This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       21.      Defendant is obligated, under the terms of the Agreement, to provide contributions

to the Funds on behalf of its covered employees. Defendant has failed and refused to fulfill its

contractual obligations for the months December 2018 through March 2019 for owed

contributions, resulting in interest, and liquidated damages.

       22.      Based on remittance reports prepared and submitted to the Funds by Defendant,

Defendant owes contributions for the months of December 2018 through March 2019 in the

amount of $59,516.25, $1,113.33 in interest (calculated through May 31, 2019), and $11,903.25

in liquidated damages.

       23.      The total amount owed by Defendant for the period of December 2018 through

March 2019 is $72,532.83, plus additional daily interest accruing through the date of payment.

       24.      Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendant to obtain the outstanding contributions and reports from Defendant. There is

                                                 7
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 8 of 10 PageID# 8



little prospect that, lacking judicial compulsion, Defendant will satisfy its obligations to the Funds,

and pay the delinquent and unpaid contributions, liquidated damages, interest, and late fees due on

the delinquent and unpaid contributions.

       25.     Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Funds, endangered the

eligibility of covered members’ benefits, and other harm. Defendant’s failure and refusal to comply

with its obligations creates an atmosphere in the industry that encourages other employers to do

the same.

       WHEREFORE, Plaintiffs request a judgment against Defendant for all amounts and

reports due to the Funds as follows:

       1.      Declare that Defendant is delinquent in remitting owed contributions to the Funds

pursuant to the Agreement;

       2.      Award Plaintiffs on behalf of the Funds a judgment for Defendant’s delinquent

contributions for the period of December 2018 through March 2019 in the total amount of

$59,516.25;

       3.      Enter judgment against Defendant for interest on all delinquent contributions at a

rate of 0.0233% per day, compounded daily, from the date due until the date paid or the date of

the judgment in the amount of at least $1,113.33;

       4.      Enter judgment against Defendant for liquidated damages in an amount equal to the

greater of interest on the delinquent contributions calculated at the above rate, or 20% of the

delinquent contributions, in the amount of at least $11,903.25;

       5.      Enter judgment for all attorneys’ fees and costs incurred by the Funds in pursuing

the delinquent amounts as provided by Section 502(g) of ERISA; and



                                                  8
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 9 of 10 PageID# 9



      6.     Award such other relief as the Court deems just and proper.



                                   Respectfully Submitted,


                                          /s/ Diana M. Bardes
                                   Diana M. Bardes
                                   Mooney, Green, Saindon, Murphy & Welch, P.C.
                                   1920 L Street, NW, Suite 400
                                   Washington, D.C. 20036
                                   (202) 783-0010
                                   (202) 783-6088 facsimile
                                   dbardes@mooneygreen.com
                                   Counsel for Plaintiff Funds


Dated: May 30, 2019




                                             9
Case 1:19-cv-00682-LMB-IDD Document 1 Filed 05/30/19 Page 10 of 10 PageID# 10



                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 30th day of May, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
LIQUIDATED DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail
on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                       ____/s/ Diana M. Bardes_______
                                                         Diana M. Bardes




                                                10
